Citation Nr: 1754014	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eczema of the lower extremities.

2.  Entitlement to service connection for headaches, to include as secondary to medications taken for service-connected disabilities.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded by the Board in May 2013, September 2013 and August 2014.  The case has been returned to the Board for review.

In August 2014, the Board remanded the claim of entitlement to service connection for bilateral Achilles tendonitis for additional development.  A March 2015 rating decision granted entitlement to service connection for right and left Achilles tendonitis.  As this represents a total grant of the benefits sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

In addition to the matters noted above, the Veteran has appealed his claim for eligibility to dependents' educational assistance.  The electronic record indicates that the AOJ is taking action on this issue.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2017) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Following issuance of the most recent supplemental statement of the case for the matters on appeal, and prior to retransfer of the record to the Board, additional evidence was associated with the record.  The additional evidence, which consists of VA treatment records and service treatment records, is entirely duplicative of evidence of record at the time of the issuance of the most recent supplemental statement of the case or is not relevant to the matters decided herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.

Entitlement to Service Connection for Eczema

In August 2014, the Board remanded the Veteran's claim for entitlement to service connection for eczema of the lower extremities to obtain an addendum VA opinion or if necessary for a new in-person examination.  The Board requested that the VA examiner provide an opinion as to whether the Veteran has a skin disability manifested by eczema of the lower extremities that "had its onset or was aggravated during active service, or is otherwise related to any incident of service."

The Veteran was provided a VA examination in November 2014.  The VA examiner diagnosed the Veteran with dermatitis or eczema, infectious skin conditions (including bacterial, fungal, viral, treponemal and parasitic skin conditions), and keratinization skin disorder.  However, the November 2014 VA examiner did not provide an opinion as to whether the Veteran's current skin conditions were caused by or etiologically related to his active service as directed by the August 2014 Board remand.  Therefore, the Veteran was provided a second in-person VA examination in February 2015.  However, the February 2015 VA examiner also failed to provide an opinion relating to the etiology of the Veteran's diagnosed skin conditions.  The Veteran was therefore provided a third in-person VA examination in August 2015.  The VA examiner opined that the Veteran's eczema of the lower extremities was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the August 2015 VA examiner stated that the Veteran's service treatment records do not show signs, symptoms, diagnosis or treatment "suggestive of a chronic disability pattern" related to eczema of the lower extremities during active military service or within a year of separation from service.  

The Veteran's representative claims that the August 2015 VA examiner's opinion was inadequate.  The Board agrees.  In this respect, the August 2015 VA examiner provided a negative nexus opinion regarding the relationship of the Veteran's skin disability to active service, but did not address the Veteran's reports of experiencing a chronic skin condition since active service.  A new VA medical examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).     

Entitlement to Service Connection for Headaches and Sleep Apnea

A February 2016 rating decision denied entitlement to service connection for sleep apnea and an April 2016 rating decision denied entitlement to service connection for headaches, to include as secondary to medications taken for service-connected disabilities.  A timely notice of disagreement was received by VA in May 2016 concerning the denial of entitlement to service connection for these issues.  A statement of the case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for issuance of a SOC. Id.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the February 2016 rating decision concerning the issue of entitlement to service connection for sleep apnea and the April 2016 rating decision concerning the issue of entitlement to service connection for headaches, to include as secondary to medications taken for service-connected disabilities, pursuant to the May 2016 notice of disagreement.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the February 2016 and April 2016 rating decisions as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2016).  

2.  Request an addendum opinion from the August 2015 VA examiner, or if the examiner is unavailable, another suitably qualified examiner, to determine the nature and etiology of all skin disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

* Whether it is at least as likely as not (50 percent or greater probability) that any current skin disability diagnosed during, or proximate to, the current appeal period, to include dermatitis or eczema, infectious skin conditions and keratinization skin disorder, had its onset during active service or is etiologically related to his active service. 

The examiner must provide a complete rationale for all opinions expressed.  The examiner is asked to address the Veteran's reports of chronic skin symptoms since active service.  

3.  After completing the above development and any other development deemed necessary, readjudicate the issue(s) on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




